Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7, 9-12 and 14-24 are pending.
Claims 8 and 13 have been cancelled.
Claims 1, 16, 19 and 23 are independent claims.
Claims 1, 9, 16 and 23 are currently amended.

Allowable Subject Matter
Claims 1-7, 9-12 and 14-24  are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined features of the independent claims 1 and 16.  The prior art has been shown to make obvious all of the features of the claim except the additional limitation:
wherein the library of vibration patterns is available to a vibration pattern marketplace, where users associated with a plurality of industrial environments are provided access to the vibration pattern marketplace.
It should be noted that the tool manufacturers are required to declare the vibration emission of their hand-held power tools in order to sell them within Europe as taught by Rimell et al., “Variation between manufacturers’ declared vibration emission values and those measured under simulated workplace conditions for a range of hand-held power tools typically found in the construction industry” 2008.  However there is no teaching that the emission values are anything other than a specification of a “not to exceed” amplitude at a given frequency rather than any particular overall pattern related to any particular usage.  Further there is no indication that the provided information is in an actual marketplace rather than a freely distributed set of specifications independent of any purchase
A further example of a vibration database is the “vibration limit database” as taught by Raman et al., US 2016/0258836 where the vibration limit database can be provided by a third party web service [0030].  Again, there is no teaching that the emission values are anything other than a specification of a “not to exceed” amplitude at a given frequency rather than any particular overall pattern related to any particular usage.
Krahn et al., US 6,448,758, teaches a system for developing vibration signatures and storing the information in a database (col 4 lines 22-28).  Although Krahn et al. teaches including signatures from a variety of different units, there is no anticipation of a marketplace of such information.
ABB Symphony Plus Condition Monitoring (Brochure copyright 2014) teaches a marketplace vibration monitoring system.  However it is NOT a marketplace database but a monitoring solution that only describes using data from the local monitored equipment and is silent concerning an external vibration pattern database.
The dependent claims 1-7, 9-12, 14-15, 21-22, 17-18 and 24 are dependent claims of the allowed independent claims of 1 and 16 and as such are also allowed.
Regarding the independent claims 19 and 23, the prior art fails to anticipate or make obvious the claims as a whole.  In particular the previous office actions have made all of the limitations obvious except for the limitation:
“the library of vibration patterns including at least one gap-free vibration pattern that is characteristic of a machine performance category and whose durations is in excess of 60 seconds”
Discenzo, US 6,434,512, teaches, “In operation, data is preferably collected, processed and stored by the individual subsystem modules, which themselves are capable of processing and diagnosing maintenance concerns in generating subsystem health assessment signals. The master diagnostics module receives the subsystem health assessment signals and, in response, generates and stores in a memory an overall vehicle health assessment. This memory is preferably sufficient to store a substantial amount of raw and/or processed data.  As a result, the master diagnostics module may be employed to gather data for extended periods of time, for example, several weeks, several months or several years. Data collection for extended periods of time affords improved accuracy and machine diagnosis as well as substantially facilitating trend analysis of machine performance and failure prediction. (col 3 lines 14-25)”
Although this teaches data recording over long periods of time, there is no evidence that any action is taken to ensure that the recordings are gap free for durations of 60 seconds or more, nor is raw data inherently gap free.  In fact Discenzo teaches: “The data fusion processor processes the fluid data to at least compensate for information fragmentation attributed to using the at least two sensors.” (col 19 lines 12-15)”  which clearly implies gaps in the data between the sensors.
Further due to the size of the data files, it is uncommon to continuously record data, but rather to buffer the measurements until a trigger has occurred, or a window of data has been recorded.  Because of these typical operating conditions, no art was found where the vibration analysis for vibration equipment, as taught by the applied prior art used to reject the rest of the claim limitations, also taught or made obvious recorded signals that are intentionally designed to be gap free for a duration over 60 seconds.
Claim 20 is dependent upon the allowed claim 19 and is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857